*331On Petition for Rehearing.
Hadley, C. J.
Guided by the points and arguments of appellant’s counsel in their brief on petition for a rehearing, we have reexamined the questions involved in this case, and feel reassured that the conclusions we announced in the original opinion are correct.
Appellant’s counsel, however, insist that certain questions arising under the motion for a new trial were not waived, and should be decided. The first relates to the court’s action in overruling the appellant’s motion to require the jury to make more definite and direct answers to certain interrogatories submitted to it, and which it had attempted to answer. The motion was addressed to a half dozen or more interrogatories, but only three of the number, to wit, forty, forty-one, and fifty-three, have been presented for review by a motion for a new trial.
The interrogatories relate to the placing of a car of coal upon a spur from the principal track. Lawrence, the decedent, was, at the time, the rear or field brakeman, and as such it was his duty to see that the car was placed on the siding at such a distance from the frog that it would clear the principal track. He had accompanied the car onto the spur, and, in answer to the inquiry of a fellow brakeman, said: “She will clear.”
The three interrogatories in the record are as follows: “(53) Did Oscar Collins, a member of the same switching crew, immediately after the coal-car was placed and left standing on the spur-track [where it stood at the time Lawrence received his injuries] say to Lawrence, referring to the coal-car, ‘Will she clear?’ and did Lawrence answer, ‘ She will clear ? ’ A. Collins made such inquiry and. received an affirmative answer, but there is no evidence to show that the ear was at the point where Lawrence received his injuries at the time he answered Collins.” “(40) Did Lawrence, by the use of the words, ‘She will clear,’ mean that *332said car was standing in far enough on the spur-track so that all engines, with their crews working and riding on and about them, could pass and repass said ear with safety to said crews and each member thereof ? A. No evidence what he meant. (41) If you answer the last question ‘Yes,’ did Lawrence exercise his own judgment in determining whether the car would clear ? A. No evidence as to how he determined it.”
15. *33316. *332With respect to number forty, we do not see how it was possible for the jury to make a more positive answer. So far as appellant has pointed out, or we are able to discover, there was not a shadow of evidence before the jury that “in the clear” meant anything more, than that the ear was far enough in to enable a train on the main track to pass it without collision, nor was there any evidence that it meant that it was far enough in to enable engines, with their crews working or riding on or about them, to pass and repass with safety to the crews. There was evidence to the effect that the company had no clearance posts at the place, and no written or printed rules relating to the setting of cars on sidings, and no rule defining what should constitute or be understood by the term setting a car “in the clear.” The yard-master, in testifying for the railroad company, in answer to the question, “What do you mean by ‘in the clear’?” said: “I mean that the car should be in far enough to clear with safety all men working between the tracks. It should be in far enough for all the employes to ride back and forth with safety.” The witness on cross-examination was asked if he drew his conclusions as to the duties of the decedent, in relation to the setting of the coal-car, from any written or printed rule of the company, and he answered: “No, sir; only from practical work.” The yard-master told the jury, not what was generally meant by the decedent and other employes of the company by the words “in the clear,” but what he meant as gathered from practical work, and not from any rules or definitions of the *333company. The evidence further shows that Lawrence had been, working with that engine and switching crew, as rear brakeman, but three days, and there was not a particle of evidence before the jury to show that he had ever been instructed or informed as to how far a car should be placed from the passing track to be deemed in the clear; or to show whether he understood that'a car would be “in the clear” when only far enough in to avoid collision with a passing train, or whether it should be far enough in to afford room and safety for employes between the car and a passing train. As to what he meant was uncertain. In this state of the evidence it is plain that the jury could not have answered interrogatory forty any more definitely than it did. Any different answer would necessarily have been founded on guesses, and conjectures, and, as was said in a recent case: “Verdicts must stand upon evidence, and not upon surmise or conjecture.” Cleveland, etc., R. Co. v. Miller (1898), 149 Ind. 490.
17. Interrogatory forty-one was to be answered only in the event the jury answered number forty in the affirmative, which it did not do. But it may be said, with respect to the merits of the question, that every syllable that has been written concerning the abscence of evidence relating to the fact inquired of in the preceding interrogatory may be applied with equal accuracy and force to forty-one.
18. Interrogatory fifty-three rests upon no sounder basis. t In the first place, it artfully assumes, as an established fact, that the coal-car, when it caused Lawrence’s injuries, was standing in the same spot it occupied when he announced it was “in the clear.” Whether the car had been moved after Lawrence placed it at the point where the injury occurred was a material and controverted fact relating to contributory negligence, and the court had no right to assume the fact to exist, one way or the other. The interrogatory should not have been submitted to the jury *334in the first instance, and it was not error to overrule the motion for a more specific answer. The only competent part of the interrogatory was fully and specifically answered. Cleveland, etc., R. Co. v. Goddard (1865), 25 Ind. 185, 191.
19. Appellant’s counsel, in the examination of one of appellee’s witnesses, asked him the following question, which the court excluded, on appellee’s objection: “You may state if it was one of the- duties of the rear switchman, at the time Lawrence was injured, to determine when a car was set in on a spur-track whether the car was sufficiently in on the spur-track so that an engine might pass with safety to the crew and all persons working or riding on the train. ’ ’ This question called for a conclusion of law or ultimate fact that was within the province of the jury, under proper instructions from the court, and not proper for the witness to draw. The duty to set the car in a particular manner, to meet particular emergencies, depended altogether upon the character and limitations of the employment as the same may be defined and illustrated by the terms of the contract and established rules and customs of the particular employment. It would have been proper to inquire about what acts of service belonged to the position of field brakeman, and which the decedent would have been held to agree to perform by his acceptance of the position, or to introduce any pertinent rule of the company, or established custom with which he was acquainted; and, from these subsidiary or evidentiary facts, it was the province of the jury to determine the main or ultimate conclusion of duty. Men of equal qualification might differ as to whether it was the decedent’s duty to set the car at a particular distance from “72,” under all the other facts and circumstances that surrounded him at the time; and the determination of such questions is generally for the jury.
The question is well illustrated in the ease of Blanchard-*335Hamilton Furniture Co. v. Colvin (1904), 32 Ind. App. 398. For the same reasoning applied to a complaint see Pittsburgh, etc., R. Co. v. Lightheiser (1904), 163 Ind. 247; Pittsburgh, etc., R. Co. v. Peck (1905), 165 Ind. 537. There are a number of other like questions relating to the duty of the decedent that are ruled by the same principle.
20. The further question was asked and refused. “You may state whether it was the custom, and had been for a considerable time previous to this injury, for the defendant company, in its Hammond yards, to use railroad engines for switching purposes.” The question was wholly immaterial and properly refused.
21. A witness was asked whether there were, at the time of the accident, any written or printed rules of the company, governing the duties of field switchmen in the Hammond yards, concerning the placing of ears on switches leading off from the main track. The court refused the question, holding that -the rules themselves should be first exhibited, identified, and introduced, and that their interpretation was not a matter for the witness. This was correct.
22. During this witness’s cross-examination the further question was asked and refused: “If Lawrence had been facing the west, with his left hand holding the grab-iron, with his lantern in his right hand, could he, by the light of the lantern, have seen the coal-car?” An answer to the question must have depended upon the witness’s knowledge of the power of the lantern, the strength of Lawrence’s vision, the density of the darkness, etc., and, in the absence of such knowledge, the witness’s answer must necessarily have been founded on surmise and conjecture, and was correctly refused. Besides, no harm could have resulted to appellant, for the witness proceeded to state the lantern’s probable radius of light, and that there were no intervening objects between the engine and coal-car.
*33623. 24. *335The court also denied the introduction of the following *336rules of the company: “Rule 203. All persons are notified that in accepting or retaining employment with the company, they thereby assume all risks incident to such employment, including the risks arising from the risks of co-employes.” Rule 207 was to the effect that the company desired its employes not to incur risks from which they could protect themselves, and enjoined upon them to take, in all cases, the time necessary to do their duty with safety to themselves, and not subject themselves to unnecessary risks. With respect to the first, the rule is wholly immaterial, since the action is founded on the negligence of the defendant in disobeying a city ordinance, against which the company had no power to relieve itself by contract, nor was it a hazard assumed by the decedent in his employment. The second is but an exhortation to care, and we do not see how it could aid the jury in determining the case upon its merits.
25. Finally it is insisted that the verdict is not sustained by sufficient evidence. There is no dispute but that the defendant was operating in its switchyard, within the city of Hammond, a locomotive, in the night-time, without a headlight on the rear end of the tender, in defiance of an ordinance requiring such light. This sufficiently established the negligence of the defendant.
On a very dark night, while the locomotive was running backward without a headlight on the then forward end of the tender, the decedent, while climbing out of the cab of the engine to the ground, in the discharge of duty, was caught and crushed between the engine cab and a coal-car standing on a spur but six and one-half inches from the passing locomotive. It is strongly probable that if the headlight had been on the forward end of the tender, where the ordinance provided it should be, the decedent would have seen the dangerous proximity of the car in time to avoid it. But it is earnestly urged by appellant’s counsel that the evidence shows, without controversy, that the decedent, by *337his own carelessness and inattention to business, contributed to his own injury.
There is no conflict in the evidence as to the following facts: The deceased was a mature man, possessed of all his faculties, and of ordinary judgment. For three days he had been working as field switchman, with the crew and locomotive with which he was engaged at the time of his injury. The company had no written or printed rules defining the duties of field switchman in setting cars from a main track onto a spur, or the distance such cars should be set in on the spur, or at what distance from the passing track a car should be deemed “in the clear.” There was a custom prevailing in the yard, at the time, by which employes determined when a car was in the clear, by placing one foot on the inner side of the nearest rail of the passing track and extending the arm and hand toward the standing car, and if the car was not thereby touched by the finger tips it was held to be “in the clear;” but there was no evidence that the decedent had knowledge of such custom, either actual or constructive. When the coal-ear was kicked in on the spur, Lawrence rode it in, and when it stopped he answered the inquiry of a fellow-switchman that “She will clear.” The two switchmen then returned to the train, which proceeded northward, passing by the standing car that had just been placed, the locomotive was then headed to the north and had a brilliantly burning headlight in front. The engineer was at his station on the right side of the locomotive, and, when passing the car, was looking at an object on the right of the road, and did not see the car standing on the left. The fireman was also at his post on the left side of the engine, and from the headlight on the head of the locomotive did see, as they passed, the car standing on the spur.
In about five minutes the train returned southward to do some work on the spur-track referred to. The locomo*338tive was again backing, drawing some cars after it, and having no headlight on the then forward end of the tender, but having a signal lantern. When the train began its return southward Lawrence got into the cab of the engine. When they had arrived in the vicinity of the spur intersection, Lawrence, with a signal lantern in his right hand, and facing outward, seized the grab-iron of the cab with his left hand, stepped out and down onto the step of the cab, and was there caught and crushed between the cab and the coal-car which at that moment was standing but six and one-half inches from the cab of the engine. There were no lights or clearance posts near the place of injury, and plenty of room on the spur to set the car in a place of safety.
26. 27. It should be borne in mind that the burden of proving contributory negligence rested upon the defendant. To establish such fact appellant has but three facts to rely upon. (1) It was Lawrence’s duty to set the car far enough in on the spur to be in a position of safety to passing trains on “72”; (2) he did so place it, and announced that it would clear; (3) within five minutes after placing it he was injured by the car, by reason of its being in dangerous proximity to “72.” These facts do not necessarily make out a case of contributory negligence. If the ear had been safely set on the spur by the decedent, and had been moved by some force from a place of safety to a place of danger, Avithout the knowledge or fault of the decedent, he Avas blameless. It must be presumed that he was blameless. The jury Avas justified in finding the general presumption strengthened by the facts that after the ear had been set the train of cars, locomotive, and crew, passed by it without any collision or interference, and without its being observed, in the brilliant headlight of the locomotive, by any one on the train, except by the fireman, who testified he saw the (ear as he passed, but he was not asked by either party where it was, or hoAV near it was to “72.” The evidence shows that the spur was on *339about the same level of “72.” There was no evidence whatever as to whether the wind was blowing, or whether other cars were being shifted on the spur, or that the coal-car, when it caused the injury, was standing at the same place where it was left by the decedent. The defendant failed to ask the fireman how far away from the cab of the engine the car was standing as they passed it going north. 'The onus being upon the defendant to establish the decedent’s negligence in setting the ear, we are unable to say that the facts and circumstances described, were not sufficient to justify the jury in its conclusion that contributory negligence was not made out.
Petition overruled.